DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the application filed on 3/15/2019, in which claims 1 – 20 was presented for further examination.
3.	Claims 1 – 20 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/15/2019 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1 – 20 are allowed in light of the prior art made of record.
The present application is directed to method, system , and computer program product for categorizing  predictors  as being available and not available during time periods. The closest prior art Joshi et al (US 2017/0061297 A1) and Matus-Castillejos et al (A time series data management framework) disclose similar features of categorizing  predictors  as being available and not available during time periods. However, Matus-Castillejos et al (A time series data management framework), alone, or, in combination, fails to anticipate or render obvious the recited features of  “extracting, by the computer system, a plurality of prediction models based on dependencies between the groups and corresponding sub-processes; determining a final predication model based on a prediction model from the plurality of prediction models that best meets certain criteria; 
generating, by the computer system, a dependency graph based on the final prediction model, the dependency graph indicating a temporal order of the predictors and divided into a sub-process sequence” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1 - 20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



6/16/2022